Citation Nr: 1757312	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO. 14-19 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a right knee disorder. 

2. Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for right knee disorder, to include as secondary to service-connected bilateral ankle disability.

4. Entitlement to service connection for left knee disorder, to include as secondary to service-connected bilateral ankle disability.

5. Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral ankle disability. 

6. Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected bilateral ankle disability. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1972 to November 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing. The transcript of the hearing has been associated with the claims file.

The decision below addresses the Veteran's petition to reopen her previously denied claims for service connection for right and left knee disorders. The merits of those reopened claims, as well as the remaining claims for service connection, are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran did not appeal a November 2007 rating decision that denied service connection for right and left knee disorders; thus, that decision became final.

2. The evidence associated with the claims filed subsequent to the November 2007 denial relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the Veteran's service connection claim for right knee disorder.

2. The evidence associated with the claims filed subsequent to the November 2007 denial relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the Veteran's service connection claim for left knee disorder.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for right knee disorder. 38 U.S.C. §5108 (2012); 38 C.F.R. § 3.156 (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for left knee disorder. 38 U.S.C. §5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim. 
38 U.S.C. § 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The submission of new and material evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d at 1384; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material. See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). Shade further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Id. Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id. Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510 (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

At the August 2017 hearing, the Veteran contended that her claimed bilateral knee pain is caused by or related to her active service. The Veteran explained that as a supply specialist she was required to lift heavy items. Further, she stated that her primary nurse practitioner opined that her bilateral knee pain is related to her service-connected bilateral ankle condition. 

Upon review of the record, the Board finds the Veteran credible and finds that her testimony and her statement about the nurse's opinion constitutes new and material evidence. Further, the Board finds credible the Veteran's testimony that as a supply specialist she sustained in-service injury to her bilateral knees. As such, the Veteran's testimony relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disorder. Accordingly, new and material evidence has been received, and the claim for entitlement to service connection for a bilateral knee disorder is reopened.


ORDER

New and material evidence having been presented, the claim for service connection for a right knee disorder is reopened; the appeal is granted to this extent only. 

New and material evidence having been presented, the claim for service connection for a left knee disorder is reopened; the appeal is granted to this extent only. 


REMAND

As stated above, the Board finds that the Veteran's testimony is credible and finds that there is evidence of an in-service event or injury regarding her bilateral knees, hips, and low back, as the Veteran testified that she had to lift heavy items as a supply specialist. 

The Board's review of the claims file reveals that further AOJ action on the claims of entitlement to service connection for a bilateral knee disorder, low back disorder, and bilateral hip disorder, all to include as secondary to service-connected ankle disability, is warranted. In the April 2016 VA examination, the examiner opined that the Veteran's bilateral knee disorder is less likely than not proximately due to or the result of her service-connected bilateral ankle disorder. However, in rendering this opinion the examiner stated only that there were no service treatment records that showed "significant ankle injuries . . . that would contribute to gait alterations and chronic stress on the knee joints." The Board finds this rationale inadequate as the effect of the service-connected bilateral ankle disorder on the bilateral knees is not limited to just the Veteran's Army career. Further, the medical opinion did not address aggravation of the bilateral knee disorder from the service-connected bilateral ankle disability and did not address service connection on a direct basis. Further, the examination did not encompass the Veteran's claimed low back and bilateral hip disorders. Therefore, the Board finds that a remand is necessary to obtain a new examination based on a full reading of the medical record and consideration of the Veteran's testimony and contentions. 

The Veteran is hereby notified that it is her responsibility to report for an examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1. Obtain a new VA examination from an appropriate medical professional. The electronic claims file must be made available to be reviewed by the examiner, and a note that it was reviewed should be included in the report. 

Knees-After examining the Veteran and reviewing the claims file, the reviewer must provide a diagnosis for the Veteran's current bilateral knee disorder and determine if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral knee disorder had its onset in service or is otherwise related to service. In rendering this conclusion, the examiner must specifically discuss the Veteran's contentions regarding in-service onset of symptoms due to being a supply specialist.

The examiner must also provide an opinion as to whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral knee disorder was caused by her service-connected bilateral ankle disability.

The examiner must also determine if it is at least as likely as not that the Veteran's bilateral knee disorder has been aggravated (permanently worsened beyond the natural progress of the disorder) by her service-connected bilateral ankle disability.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the bilateral knee disorder by the bilateral ankle disability.

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Hips and Back-After examining the Veteran and reviewing the claims file, the reviewer must provide diagnoses for each low back and hip disorder found to be present. For each such disorder diagnosed, the examiner must determine if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disorder and bilateral hip disorder had its onset in service or is otherwise related to service. In rendering this conclusion, the examiner must specifically discuss the Veteran's contentions regarding in-service onset of symptoms due to being a supply specialist.

The reviewer must also provide an opinion as to whether it is at least as likely as not that the Veteran's low back disorder has been caused by her service-connected bilateral ankle disability, and whether it is at least as likely as not that the Veteran's bilateral hip disorder has been caused by her service-connected bilateral ankle disability.

The reviewer must also determine if it is at least as likely as not that the Veteran's low back disorder has been aggravated (permanently worsened beyond the natural progress of the disorder) by her service-connected bilateral ankle disability; and whether it is at least as likely as not that the Veteran's bilateral hip disorder has been aggravated by her service-connected bilateral ankle disability.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the low back disorder and/or bilateral hip disorder by the bilateral ankle disability.

A detailed rationale for all opinions must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Thereafter, readjudicate the Veteran's claims based on the new evidence of record. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case. The Veteran and her representative should be afforded the applicable time period to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

